Exhibit 10.2

 
FIRST AMENDMENT TO THE DEBENTURE SUBSCRIPTION AGREEMENT DATED 2ND FEBRUARY 2007
 
THIS First Amendment to the Debenture Subscription Agreement dated 2nd February
2007 (hereinafter referred to as “Amendment”) is entered on this 25 day of April
2007;


BY AND AMONG



1.  
MBL INFRASTRUCTURES LIMITED, a company incorporated in India under the Companies
Act, 1956 and having its registered office at 23A, Netaji Subhash Road, 3rd
Floor, Suite No. 14, Kolkata - 700001 (hereinafter referred to as the
“Company”);




2.  
THE PERSONS whose names and particulars are more particularly set out in
Schedule 1 hereto (hereinafter referred to collectively as “Promoters” and each,
a “Promoter”, which expression shall unless repugnant to the context or meaning
thereof, be deemed to mean and include their heirs, legal representatives,
executors, and administrators);




3.  
INDIA GLOBALISATION CAPITAL, INC. a company organised under the laws of the
State of Maryland and having its office address at 4336 Montgomery Avenue
Bethesda, MD 20814 (hereinafter referred to as “Investor”, which expression
shall, unless it be repugnant to the context or meaning thereof, be deemed to
mean and include its successors and assigns).



(The Investor, the Promoters and the Company may hereinafter be referred to
individually as “Party” and collectively as “Parties”, as the context may
require).


Whereas the Investor, the Promoters and the Company are the parties to that
certain Debenture Subscription Agreement (the “Debenture Subscription
Agreement”) dated 2nd February, 2007, pursuant to which the Investor has agreed
to subscribe to Convertible Instruments issued by the Company aggregating to
approximately the INR equivalent of US$ 3 million, upon the terms and conditions
set forth therein.


WHEREAS, the Investor, the Company and the Promoters desire to amend the
Debenture Subscription Agreement on the terms and conditions hereinafter set
forth.
 
NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES COVENANTS AND AGREEMENTS
HEREIN CONTAINED, THE PARTIES AGREE AS FOLLOWS:


1.
Amendment to Clause 14 (Future Investment) - Clause 14 (Future Investment) is
hereby amended to read in its entirety as follows:

 
 
FUTURE INVESTMENT
 
Within 45 days of receipt of documents referred to in Clause 4.1.10(A), the
Investor shall be required to satisfy the Condition Precedent referred to in
Clause 4.1.2 of the SSPA. In the event the Condition Precedent referred to
Clause 4.1.2 of the SSPA, is not satisfied within such period, the Investor
shall be obliged at the option of the Company and the Promoters to invest an
additional amount of approximately the INR equivalent of US$ 3 million into the
Company within 15 days by subscription to further allotment of Convertible
Instruments to the Investor as per the terms of this Agreement. Such date may
only be extendable by mutual consent. If such additional amount is not paid
within such 15 days or any extension thereof, the SSPA shall stand terminated.


2.
This Amendment shall become effective upon the execution and delivery of this
Amendment by the Investor, the Promoters and the Company.



3.
Amendment to the Debenture Subscription Agreement. The Debenture Subscription
Agreement is hereby, and shall henceforth be deemed to be, amended, modified and
supplemented in accordance with the provisions hereof, and the respective
rights, duties and obligations under the Debenture Subscription Agreement shall
hereafter be determined, exercised and enforced under the Debenture Subscription
Agreement, as amended, subject in all respects to such amendments,
modifications, and supplements and all terms and conditions of this Amendment.

 

--------------------------------------------------------------------------------


 
4.
Ratification of the Agreement. Except as expressly set forth in this Amendment,
all agreements, covenants, undertakings, provisions, stipulations, and promises
contained in the Debenture Subscription Agreement are hereby ratified,
readopted, approved, and confirmed and remain in full force and effect.



5.
No Implied Waiver. The execution, delivery and performance of this Amendment
shall not, except as expressly provided herein, constitute a waiver or
modification of any provision of, or operate as a waiver of any right, power or
remedy of the Parties under, the Debenture Subscription Agreement or prejudice
any right or remedy that either Party may have or may have in the future under
or in connection with the Debenture Subscription Agreement or any instrument or
agreement referred to therein. The Parties hereto acknowledge and agree that the
representations and warranties of the Parties contained in the Debenture
Subscription Agreement shall survive the execution and delivery of this
Amendment and the effectiveness hereof.



6.
Governing Law. This Amendment shall be governed by and be governed by and
construed in accordance with the laws of India.



7.
Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original and all of which, taken together, shall
constitute one and the same instrument.




--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF THE PARTIES OF THIS ADDENDUM HAVE SET AND SCRIBED THEIR HANDS
AT KOLKATA, ON THE DAY MONTH AND YEAR FIRST NOTED ABOVE, IN PRESENCE OF:


SIGNED AND DELIVERED
)
BY THE WITHINNAMED " INVESTOR "
)
PARVEEN MUKUNDA
)
 
)
   
ON THE 25 DAY OF APRIL 2007
)



IN THE PRESENCE OF:
)
WITNESS:
)
   
NAME AND ADDRESS:
)
           



SIGNED AND DELIVERED
)
BY THE WITHINNAMED "COMPANY"
)
BY THE HAND OF Mr. RAM GOPAL MAHESWARI
)
(AUTHORISED SIGNATORY) PURSUANT TO THE
)
RESOLUTION PASSED BY THE BOARD
)
ON THE 25 DAY OF APRIL 2007
)
   
IN THE PRESENCE OF:
)
WITNESS:
)
   
NAME AND ADDRESS:
)
           



SIGNED AND DELIVERED
)
BY THE WITHINNAMED "Promoters"
)
 
)
 
)
       
ON THE 25 DAY OF APRIL 2007
)
   
IN THE PRESENCE OF:
)
WITNESS:
)
   
NAME AND ADDRESS:
)



 